Citation Nr: 1243352	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-43 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective the May 23, 2007 date of claim.  The Veteran timely appealed the initial rating assigned.

In June 2011, the Board denied the claim for an initial rating higher than 30 percent for PTSD.  In a September 2011 Order, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA, which was not opposed by counsel for the Veteran, to vacate the Board decision and remand the claim to the Board.

In December 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, specifically, to obtain private treatment records and to afford the Veteran a new VA examination as to the severity of the Veteran's PTSD.  The treatment records were obtained and the examination took place in February 2012.  For the reasons stated below, the Board finds that the examination was adequate because it was based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The RO/AMC therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2012, the AMC increased the rating for the Veteran's PTSD to 70 percent, also effective the May 23, 2007 date of claim, and declined to assign any higher rating.  The Veteran has not indicated that he is satisfied with the 70 percent rating, and the Board will therefore address whether he is entitled to an initial rating higher than 70 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

FINDING OF FACT

Neither the symptoms nor overall impairment caused by the Veteran's PTSD have more nearly approximated total occupational and social impairment at any time during the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As noted above, the claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded December 2009 and February 2012 VA examinations.  As shown by the discussion below, these examinations were adequate for rating purposes.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an initial rating higher than 70 percent for PTSD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF score of 31-40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

The primary issue on this appeal is whether either the symptoms or overall impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 100 percent rating than the criteria for the current 70 percent rating.  For the following reasons, the Board finds that they do not.

As noted in the Joint Motion by VA's counsel, in July 2007, private psychiatric records reflect that the Veteran's mood and affect were anxious.  The mental status examination demonstrated that thought processes were within normal limits, and goal-directed and logical.  There was very good insight and judgment.  The examiner assigned a GAF score of 39.

September 2007 private medical records reflect that the Veteran had a very constricted affect.  In June 2008, the Veteran looked constricted and had a depressed mood.  October 2008 private medical records show a dull and constricted affect, and there was psychomotor retardation.  The Veteran reported flashbacks and nightmares in February 2009.

On the December 2009 VA examination, after reviewing the claims file and examining the Veteran, the examiner assigned a GAF score of 58.  The findings included that the Veteran's impulse control was fair and that his memory was normal.  He did not display any inappropriate or obsessive or ritualistic behavior.  He denied panic attacks.  He had no suicidal or homicidal ideation, and his impulse control was fair.  The Veteran was able to maintain minimal personal hygiene.  His memory was normal.  It was indicated the Veteran was having problems with his employment that were related to arthritis and carpal tunnel syndrome and the evidence suggests that during the time period he was a long distance truck driver.  There was no indication that the psychiatric disorder causes impairment in employment.

On the February 2012 VA examination, after reviewing the medical history and examining the Veteran, the examiner assigned a GAF score of 40, and noted that the Veteran's symptoms appeared to be in the moderate to severe category.  The Veteran was working intermittently as a truck driver, had limited social interaction with other people, had test scores indicative of "some mild cognitive impairments," and reported a long standing depressed mood likely leading to negative thinking patterns and low motivation to do activities.  The GAF score was found to be consistent with the GAF score of 39 given in July 2007.  The examiner was given a list of options to select in indicating the level of impairment and chose occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and did not select total occupational and social impairment.

Findings in the recently obtained private treatment records of Dr. "H.J." were consistent with the findings on the February 2012 VA examination.  For example, on an October 2011 evaluation, the Veteran was very anxious and depressed with slow, low pitched speech, general psychomotor retardation, and poor eye contact.  He denied suicidal ideation, felt sad and guilty with poor sleep, was tired and fatigued and suffered from anxiety attacks. 

The above evidence reflects that the Veteran has had neither the symptoms nor overall impairment indicated by the criteria for a 100 percent rating throughout the appeal period.  There was no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  Moreover, the Veteran worked intermittently and had some social contact.  It therefore cannot be said that the symptoms or overall level of impairment more nearly approximated the criteria for a 100 percent rating.

Neither the GAF score nor an examiner's characterization of the Veteran's level of impairment is dispositive or binding on the Board.  The Board notes, however, that the GAF scores in the high 30s and above and the February 2012 VA examiner's characterization of the overall level of impairment are consistent with the evidence and the Board's findings.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations, VA treatment records, and private treatment records.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD most nearly approximates the criteria for a 70 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial rating higher than 70 percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Finally, the Veteran has continued with some employment so the issue of a total rating based on individual unemployability is not raised by the record.


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


